ON MOTION FOR REHEARING
HALL, Justice.
Appellant vigorously challenges our holdings on original submission. Appellant’s argument would require a holding that an application for rezoning of a 100-acre tract which was favorably and in good faith reported to the City Council by the Planning Commission without knowledge that ten acres thereof were subject to the 24-month rule must be returned to the Commission by the Council; and that, because of the rule, the Council is without authority to disregard the application insofar as it relates to the ten acres and rezone the remaining 90, even though the record before the Council fully supports this action as being the wise and proper thing to do. This cannot be the law. We decline to lay a precedent for such holding.
The record fails to show that appellant asked to be treated the same as Susman and Moore. There is no evidence thaj: appellant at any time asked the Plan Commission or the Council to permit him to proceed for rezoning of only that portion of the property included in his application that was not affected by the 24-month rule.
The motion for rehearing is overruled.